Citation Nr: 0941342	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO granted 
service connection for PTSD and assigned an initial, 10 
percent rating effective April 19, 2005.  The Veteran filed a 
notice of disagreement (NOD) in March 2006, and the RO issued 
a statement of the case (SOC) in March 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later in March 2007.  

In June 2009, a Board hearing was held before the undersigned 
Veterans Law Judge at the RO; a transcript of the hearing is 
of record.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The most recent VA examination report pertinent to the 
Veteran's service-connected PTSD is dated in December 2007.   
In a February 2008 statement and also in June 2009 hearing 
testimony, the Veteran's wife asserted that his PTSD has 
gotten worse, noting increased intensity of sleep disturbance 
with night sweats and headaches, more severe memory problems, 
increased isolative behavior and reduced attention to 
hygiene.  She also indicated that the Veteran had not allowed 
her to attend the December 2007 examination and that, 
essentially, he tended to minimize his symptoms when 
undergoing mental health evaluation.  The Board finds that 
the wife's statements do appear to indicate a worsening of 
the Veteran's PTSD since the December 2007 VA examination.  

To ensure that the record reflects the current severity of 
the Veteran's PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).  During the June 2009 
hearing, the Veteran expressed his willingness to report to a 
VA examination; to allow his wife to attend the examination; 
and to attempt to accurately report his current symptoms.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist or psychologist, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, may result in denial of the claim for higher rating 
(as the original claim will be considered on the basis of 
evidence of record)  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any copy(ies) of notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before the VA psychiatrist is complete, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration  
of whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found), 
pursuant to Fenderson, cited to above, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal, that is not currently of 
record.  

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's response 
has expired,  the RO should arrange for 
the Veteran to undergo VA examination, by 
a psychiatrist or payxhologia5t, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the individual 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all results 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD, and 
an explanation of what the score means.
The examiner should also provide an 
assessment of the severity of the 
Veteran's PTSD, specifically commenting 
upon the impact of this condition on his 
employability.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.   If the Veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for increased 
rating for PTSD in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider whether 
staged rating, pursuant to Fenderson 
(cited to above), is appropriate.

7.  If the benefit sought on appeal is 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


